EXHIBIT 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of Corporation: WEBTRADEX INTERNATIONAL CORPORATION 2. The articles have been amended as follows: THE NAME OF THE CORPORATION IS CHANGED TO: ZD VENTURES CORPORATION 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:80 4. Effective date and time of filing: (optional)Date: JUNE 28, 2013Time: 5. Signature: (required) /s/ Kam Shah Signature of Officer *If any proposed amendment would alter or change any preference or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof.
